DLD-163                                                  NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           ___________

                                No. 12-1191
                                ___________

                      DARREN-JAMES MICHAELS,
               Grantor/Beneficiary Complainant, In Personam,
                                          Appellant

                                      v.

             LISA ECHEVERRI VICKERS, trustee, In Personam;
                  JEFF ATWATERS, trustee, In Personam;
                LADASIAH JACKSON FORD, In Personam
                ____________________________________

               On Appeal from the United States District Court
                   for the Western District of Pennsylvania
                         (D.C. Civil No. 11-cv-00157)
               District Judge: Honorable Maurice B. Cohill, Jr.
                ____________________________________

                   Submitted for Possible Summary Action
              Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                April 19, 2012

          Before: AMBRO, JORDAN and VANASKIE, Circuit Judges

                        (Opinion filed April 30, 2012)
                                 _________

                                 OPINION
                                 _________
PER CURIAM

       In August 2011, Darren-James Michaels filed a pro se complaint in the District

Court for the Western District of Pennsylvania. He filed an amended complaint in

September 2011, alleging breach of trust, trespass, and fraud. He sought declaratory

relief, specific performance of a trust, a general injunction to restrain, and the return of

trust res. He emphasized that his is a “suit in equity.” His claims relate to a delinquent

Florida child support order. The appellees are all Florida residents and employees of the

Florida government.

       The District Court dismissed the complaint on December 15, 2011, for lack of

subject matter jurisdiction. It determined that Michaels had failed to allege any facts

establishing a federal question. His claims implicated state law concepts only.

Furthermore, the District Court found, it lacked jurisdiction on diversity of citizenship

grounds. Michaels failed to demonstrate the requisite jurisdictional amount in

controversy, as his claims were based in equity and he sought no money damages. The

District Court also noted that Michaels claimed to be a “‘state national’ of the Republic

of Pennsylvania,” but the record indicated that he is a resident of Florida, as are the

remaining parties. Michaels filed a motion to vacate or reconsider on January 3, 2012,

and a notice of appeal on January 19, 2012. The District Court denied the motion to

vacate and reconsider on April 4, 2012.

       We have jurisdiction pursuant to 28 U.S.C. § 1291 and will affirm. The District

Court correctly noted that the complaint does not allege a violation of the Constitution or
                                               2
federal law. See 28 U.S.C. § 1331. Additionally, for the reasons stated by the District

Court, Michaels fails to demonstrate any basis for diversity jurisdiction. See 28 U.S.C. §

1332. Because we conclude that this appeal presents no substantial question, we will

summarily affirm. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.

      Michaels has filed numerous motions in this Court while his appeal has been

pending, including motions to expedite, for special chancellor and special master, for

sanctions against appellees, and numerous motions to strike appellees’ responses and

pleadings. All of his motions are denied. Appellees’ motion for the issuance of an order

to show cause is denied as unnecessary.




                                            3